DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 December 2021 was considered by the examiner.

Claim Status
Claims 1-9, 12-18, and 21 are pending.  
Claims 10-11 and 19-20 have been cancelled.
Claims 12-13 are withdrawn.
Claims 1-9, 14-18, and 21 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo, cited previously, in view of Kim et al. (“High-frequency magnetic properties of soft magnetic cores based on nanocrystalline alloy powder prepared by thermal oxidation”, Kim), and evidenced by Osaka and Anhalt, both cited previously.
Regarding Claim 1, Kudo teaches a Fe-based crystalline alloy powder with a crystal grain size of 30 nm or less (Claim 1). Kudo further teaches wherein the d50 of the particles is 1-40 μm (Paragraph [0069]), based on laser diffractometry (Paragraph [0070]), and more preferably 3-30 μm, which overlaps the instantly disclosed range (3.5-35 μm), and is obvious since overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05). 
Regarding the limitation of 0-8% by volume of particles have a particle diameter of 2 μm or less, since (i) Kudo teaches on soft magnetic alloy powders (Paragraph [0003]), (ii) magnetically soft materials have a low coercivity by definition (Osaka, cited previously, Abstract), and (iii) coercivity is linearly and inversely proportional to particle diameter (Anhalt, cited previously, Abstract), one of ordinary skill in the art would recognize that minimizing the quantity of particles with a small diameter and would have optimized, by routine experimentation, the amount of particles with a diameter of less than 2 μm in the soft magnetic metal powder of Kudo to obtain a desired coercivity (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Kudo does not teach the particles comprising an oxide film at a surface layer part and a film thickness of the oxide film of 2-50 nm. Analogous art by Kim, which also teaches on nanocrystalline soft magnetic particles (Abstract); teaches oxidizing the surface of the particles prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05). It would have been obvious to one of ordinary skill in the art, before the effective filing date, to oxidize the particles of Kudo, as taught by Kim, because an oxide layer reduces core loss remarkably, the DC-bias property is improved significantly, and high-frequency magnetic properties are improved (Kim – Abstract), all of which are desirable properties in soft magnetic particles, and would improve particles of Kudo, with a reasonable expectation of success (see MPEP 2143, Example D).
Regarding Claim 3, Kudo modified by Kim teaches all of the limitations of the crystalline Fe-based alloy powder of Claim 1. Kudo further teaches a coercive force of 7.98 A/m or more and 160 A/m or less, and more preferably 39.9 A/m or more and 120 A/m or less (Paragraph [0071]), which falls within the specified range.
Regarding Claims 4-6, Kudo modified by Kim teaches all of the limitations of the crystalline Fe-based alloy powder of claim 1. The examiner submits that the above discussion in for Claim 1 above also applies to instant Claims 4-6, and are therefore rejected using the same reasoning.
Regarding Claim 7, Kudo modified by Kim teaches all of the limitations of the crystalline Fe-based alloy powder of Claim 1. Kudo further teaches wherein the Fe-based alloy particles comprises, Cu, Si, B, and at least one of Nb or Mo (Claim 1).
Regarding Claim 8, Kudo modified by Kim teaches all of the limitations of the crystalline Fe-based alloy powder of Claim 7. Below is a comparison between the composition prima facie obvious. Id.
Element
Instant Claim 8
Kudo – Claim 1 and Paragraph [0006] 
Cu
0.1-3.0
0.1-3
Si
13.0-16.0
0-30 (excluding 0)
B
7.0-12.0
0-25 (excluding 0)
Nb + Mo
0-6.0 (excluding 0)
0.1-30
Cr
0-5.0 (excluding 0)
0-10
Fe
Balance
Balance


Regarding Claim 9, Kudo modified by Kim teaches all of the limitations of the crystalline Fe-based alloy powder of Claim 8. Kudo further teaches wherein a content of Mo is more than 0 atom% and less than 4.0 atom%; Kudo teaches 0.1-30% (Claim 1 and Paragraph [0006]), which overlaps the instantly disclosed ranges, and is obvious since overlapping/abutting ranges are prima facie obvious. Id.
Regarding Claim 21, Kudo modified by Kim teaches all of the limitations of the crystalline Fe-based alloy powder of Claim 7. Kim further teaches wherein the oxide film includes Fe, Si, Cu, and B (see Figure 6). Figure 6 of Kim corresponds to an oxide film thickness of 50 nm (Page 2425, Paragraph 2, Lines 8-18, of the second paragraph that continues from the left column to right column), and indicates that within the first 50 nm of the particles, i.e., the oxide film, Fe (circles), Si (rotated triangles), Cu (open diamonds) and B (triangles) are all contained, i.e..
Claims 2, 14-18 is rejected under 35 U.S.C. 103 as being unpatentable over Kudo in view of Kim, as applied to Claim 1 above, and further in view of Maeda, cited previously.
Regarding Claim 2, Kudo modified by Kim teaches all of the limitations of the crystalline Fe-based alloy powder of Claim 1. Kudo is silent on a range (d90-d10-)/d50. Analogous art by Maeda, which also teaches on a soft magnetic Fe-based alloy, teaches a range for (d90-d10)/d50 -of 0.5-3 (Paragraph 0059]), which overlaps the instantly disclosed range (1.00-4.00), and is obvious since overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05). It would have been obvious to one of ordinary skill in the art, before the effective filing date, to set the (d90-d10-)/d50 range to match the range taught by Maeda because within said range results in a variation in particle diameter that is relatively small, it reduces the mixing probability of coarse particles, and suppresses eddy current loss in a dust core (Paragraph [0059]), all of which are desirable properties, and would be achieved with a reasonable expectation of success.
Regarding Claim 14, Kudo modified by Kim and Maeda teaches all of the limitations of the crystalline Fe-based alloy powder of Claim 2. Kudo further teaches a coercive force of 7.98 A/m or more and 160 A/m or less, and more preferably 39.9 A/m or more and 120 A/m or less (Paragraph [0071]), which falls within the specified range.
Regarding Claims 15-16
Regarding Claim 17, Kudo modified by Kim and Maeda teaches all of the limitations of the crystalline Fe-based alloy powder of Claim 14. Kudo further teaches wherein the Fe-based alloy particles comprises, Cu, Si, B, and at least one of Nb or Mo (Claim 1).
Regarding Claim 18, Kudo modified by Kim and Maeda teaches all of the limitations of the crystalline Fe-based alloy powder of Claim 17. Below is a comparison between the composition of Kudo and instant claim 18 in atomic %, which overlaps the instantly disclosed ranges, and is obvious since overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05).
Element
Instant Claim 18
Kudo – Claim 1 and Paragraph [0006] 
Cu
0.1-3.0
0.1-3
Si
13.0-16.0
0-30 (excluding 0)
B
7.0-12.0
0-25 (excluding 0)
Nb + Mo
0-6.0 (excluding 0)
0.1-30
Mo
0-4.0 (excluding 0 and 4.0)
0.1-30
Cr
0-5.0 (excluding 0)
0-10
Fe
Balance
Balance



Response to Arguments
Applicant’s arguments and amendments, see Page 6 of Remarks, filed 21 February 2022, with respect to the rejections of Claims 10-11 and 19-20 under 35 USC 112 have been fully 
Applicant’s arguments and amendments, see Pages 6-7 of Remarks, filed 21 February 2022, with respect to the rejections of Claims 1, 3-11 and 21 over Kudo in view of Kim, and Claims 2, 14-20 over Kudo in view of Kim and Maeda, under 35 USC 103 have been fully considered they are not persuasive. Applicants argue that Kudo and Kim are not combinable because Kudo positively avoids the oxidation of the soft magnetics powder. The examiner acknowledges that Kudo recites the inclusion of Cr to suppress oxidation of the powder, which “can particularly suppress the deterioration of magnetic properties” (Paragraph [0050]), but notes that Cr is optionally included in the soft magnetic composition (Abstract – Cr is one element of M’ and M’ is contained 0-10%). Moreover, the examiner notes that Kim provides sufficient evidence that this not to be the case: “The core loss could be reduced remarkably and the dc-bias property could be improved significantly, which were due to the formation of oxide layer” and “The improvement in high-frequency magnetic properties of the…alloy powder cores could be attributed to the effective electrical insulation by oxide layer” (Abstract). Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to provide the soft magnetic powder of Kudo, with an oxide film as taught by Kim, because the oxide film provides beneficial properties (core loss, dc bias, and high-frequency magnetic properties), and all of which would be desirable in Kudo.

Conclusion
THIS ACTION IS MADE FINAL.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D SCHNEIBLE whose telephone number is (571)272-5291. The examiner can normally be reached 08:30 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/JOHN D SCHNEIBLE/Examiner, Art Unit 1784    

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784